PER CURIAM.
The dispositive question is whether the use of deadly force in self-defense constitutes intentional conduct causing harm to another within the exclusion-from-coverage provision of a homeowner’s insurance policy. On the authority of Marshall v. State Farm Fire & Casualty Co., 534 So.2d 776 (Fla. 4th DCA 1988), rev. granted,,1 544 So.2d 201 (Fla.1989), we answer the question in the negative, and certify the question.
Reversed and remanded.

. Marshall conflicts with Clemmons v. American States Ins. Co., 412 So.2d 906 (Fla. 5th DCA 1982).